¶ 1 Department I of the Court, composed of Chief Justice Fairhurst and Justices Johnson, Owens, Wiggins and Gordon McCloud, considered at its February 5, 2019, Motion Calendar whether review should be granted pursuant to RAP 13.4(b) and unanimously agreed that the following order be entered.
¶ 2 IT IS ORDERED:
¶ 3 The Petitioners' motion to file a second amended petition for review is denied. The amended petition for review is denied. The Respondents' request for costs for answering the petition is also denied.
For the Court/s/ Fairhurst, C.J. CHIEF JUSTICE